Case 1:19-cv-02316-RC Document 10 Filed 11/14/19 Page 1 of 3

United States District Court,
District of Columbia

David Alan Carmichael )
) Case No: 19-CV-2316

Vv. )

)

Michael Richard Pompeo )

and )

The United States )

Objection To Defendant Motion for Extension of Time To Reply and Cross Motion To
Deny the Defendant’s Request, and To Declare Default

Statement of Facts

1. A man identifying himself as Christopher Hair contacted me by phone this morning about
10:30 a.m. and identified himself as the one representing the Defendant in the referenced case.
Mr. Hair asked me if I had any objection to an extension of time. I had not received any
correspondence from the Defendant’s Attorney prior to that, such as a notice of appearance or an
introduction. I contacted the office of the U.S. Attorney, Washington, D.C., on Sept. 16" and
17" or 18" by phone to try to find out who the lawyer is for the Defendant. They said that one
had not yet been assigned. When I called on September 20, 2019, that office told me that a
lawyer had been assigned but that were not allowed to tell me the name. They said that I would
receive a letter in a few days when they file notice of appearance. No letter ever came.

2. Mr. Hair said that he had not received any documents from the Defendant regarding my
case. I explained to Mr. Hair that the problem of his being assigned the case at the last minute or
the Defendant Agency not sending files was the sort of problem that spawned the law suit. I
explained that the government’s refusal to follow the rule book or the law is injuring me and
others. Therefore, I cannot forsake the right of due process for which he requested I yield.

3. I sent to the Defendant a copy of the complaint on July 31, 2019 and again on August 15,

p. | of 2
Case 1:19-cv-02316-RC Document 10 Filed 11/14/19 Page 2 of 3

2019, though the formal service form of the Clerk was not served until September 13, 2019. The
Defendant has had more than adequate time to mull over its response.
4, There is no evidence suggested by Mr. Hair that the Defendant was inordinantly kept
from fulfilling their obligation to respond in the face of the consequence of be found in default.
5. Mr. Hair said he would file a motion to extend time and note that I objected. I explained
to Mr. Hair that I intended to file a response to his motion.

Motion
6. I cross-move the Court to deny a request by the Defendant to extend time to respond.
I move that this motion be ruled upon without a hearing.
7. I move the Court to Declare the Defendant in Default; that all statements of facts by the
complainant in his complaint as presumed fact prima facie, be found to be uncontested by the
Defendant and thereby agreed to by the Defendant tacitly.
8. I move the Court schedule a “Scheduling Conference” to set dates for motions by the
Complainant to move the Court to rule on matters of law and remedy cited in the Complaint.
9. I reserve the right to augment this objection and motion within the ten-day deadline for
responses provided for in the Rules of Court.
Testament
I, David Alan Carmichael, submit the foregoing facts of paragraphs 1. through 5. to be true,

under the penalty of perjury under the laws of the United States.

Mente. |2y 22/9

Date Z

   

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664
(757) 850-2672
david@freedomministries. life

p. 2 of 2
Case 1:19-cv-02316-RC Document 10 Filed 11/14/19 Page 3 of 3

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my November 12, 2019, “Objection To Defendant Motion
for Extension of Time To Reply and Cross Motion To Deny the
Defendant’s Request, and To Declare Default.. I sent the
documents to the Court at:

Angela D. Caesar
Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW wt 7019 I{2° 0000 B4 BF 4

Washington, DC 20001

United States Attorney , 7

United States Attorney's Office co B (014 [le 0000 BEF P22,
555 4th Street, N.W.

Washington, D.C. 20530

I accept service at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury

under the laws of the United States that the foregoing is
true.

Lerch tit a — Wrrember pz “

David Alan Carmichael Date
